                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


NATIVE VILLAGE OF VENETIE
TRIBAL GOVERNMENT, et al.,

               Plaintiffs,

      v.
                                            Case No. 3:20-cv-00223-SLG
DAVID L. BERNHARDT, in his
official capacity as Secretary of the
United States Department of the
Interior, et al.,

               Defendants,

      and

ALASKA OIL & GAS ASSOCIATION,
et al.,

               Intervenor-Defendants.




ORDER RE JOINT MOTION ADDRESSING THE ADMINISTRATIVE RECORD

      Upon consideration of the parties’ Joint Motion Addressing the

Administrative Record at Docket [25], IT IS ORDERED that the motion is hereby

GRANTED.

      The schedule as previously established by Docket 9 and Local Civil Rule

16.3 for proceedings in this matter shall be modified as follows:




           Case 3:20-cv-00223-SLG Document 28 Filed 12/02/20 Page 1 of 2
   1. Any party contesting the sufficiency of the administrative record will identify

       their concerns and confer with counsel for Defendants on or before

       January 19, 2021.

   2. The deadline for filing any motion to supplement the administrative record

       shall be February 19, 2021.

   3. If a motion is filed in accordance with paragraph 2 above, the deadline for

       any response to the motion shall be 30 days after service of the motion,

       and the deadline for any reply shall be 14 days after service of any

       responses.

   4. Any party may seek a further extension of time, and the parties will attempt

       to resolve any issues without contested motions.

   5. If no motion is filed in accordance with paragraph 2 above, Counsel will

       submit a joint motion or status report on or before February 26, 2021

       proposing a briefing schedule.

       DATED this 2nd day of December, 2020 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00223-SLG, Native Village of Venetie Tribal Gov’t., et al. v. Bernhardt, et al.
Order re Joint Motion Addressing the Administrative Record
Page 2 of 2
         Case 3:20-cv-00223-SLG Document 28 Filed 12/02/20 Page 2 of 2
